Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
In independent claim 10, the two occurrences of “high-pressure” may be removed.  Although it is clear that Applicant merely intends “high-pressure” to refer to water of sufficient pressure to create fractures, it may be helpful to remove this language to avoid any confusion about a specific degree of pressure required.  Claim 11 may also be Amended to remove “high-pressure.”
Also, in independent claim 10, “configured creating fractures” should recite “configured  to create fractures” (correcting the typo). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as obvious over Nguyen (2018/0320498) in view of Calcean NPL (“What is Oolitic Aragonite?”; published 16 Sept. 2019).  
Regarding independent claim 1, Nguyen discloses A system for utilizing “locally available natural sand” ([0050]) such as “beach sand” ([0044]) as a proppant in hydraulic fracking (abstract “placing at least a portion of the micro-proppant into the at least one first microfracture … placing at least a portion of the proppant aggregates into the dominate fracture”), comprising: 
a proppant storage tank including a stockpile of the “locally available natural sand” such as “beach sand” ([0080] “Non-limiting additional components that may be present include, but are not limited to, supply hoppers” = storage tanks for all dry inputs, including proppant); and 
a proppant pumping unit operable to pump the “locally available natural sand” such as “beach sand” from the proppant storage tank, through an underground shaft, and into an underground fracture proximate to the underground shaft ([0076] “the systems can comprise a pump fluidly coupled to a tubular” and [0077] “A high pressure pump may be used when it is desired to introduce the treatment fluids to a subterranean formation at or above a fracture gradient of the subterranean formation … the high pressure pump may be capable of fluidly conveying particulate matter, such as the particulates described in some embodiments herein, into the subterranean formation”).
Regarding “oolitic aragonite,” as above, Nguyen discloses it may be desirable “to make use of locally available natural sand” ([0050]) as “suitable materials for forming the micro-proppant and/or proppant particulates,” such as by using “naturally occurring granular material composed of rock and mineral particulates (e.g., desert sand, beach sand)” ([0044]).
However, Nguyen fails to specify if this “locally available natural sand” such as “beach sand” may include oolitic aragonite sand.
Calcean NPL teaches “Oolitic Aragonite: Nature’s Renewable Sand from the Ocean” which is “environmentally responsible” and “naturally pulls carbon dioxide from the atmosphere during its formation and is a renewable resource” which has an “estimated annual renewal rate” of “14 to 120 million metric tons per year.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include “locally available natural sand” such as oolitic aragonite sand as Nguyen’s proppant/micro-proppant, in order to be “environmentally responsible” by using a “renewable resource” which has an “estimated annual renewal rate” of “14 to 120 million metric tons per year” i.e. allowing 14-120 MMT/year of sand excavation without diminishing the feedstock (thereby including: “A system for utilizing oolitic aragonite as a proppant in hydraulic fracking, comprising: 
a proppant storage tank including a stockpile of the oolitic aragonite; and 
a proppant pumping unit operable to pump the oolitic aragonite”).
Second, this modification is obvious as no more than the simple substitution of a known element (known oolitic aragonite sand) for another known element (known locally available natural beach sands) within the capability of one of ordinary skill in the art at the time, in a manner that would have achieved predictable results (forming the micro-proppant/proppant).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding claims 2-5, Nguyen discloses “The shape of the micro-proppant and/or proppant particulates may be of any shape capable of meeting the desired unit mesh size or unit mesh size range, as described below. For example, the micro-proppant and/or proppant particulates may be substantially spherical” ([0045]).  
Although Nguyen does not specify the degree of roundness/sphericity, “substantially spherical” clearly suggests relatively round/spherical particles.  Accordingly, although silent to the specific roundness/sphericity as instantly claimed, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include:
(claim 2) wherein the oolitic aragonite consists of particles with a threshold roundness; and further
(claim 3) wherein the threshold roundness is 0.9 according to Krumbein Shape Factors as tested per API STD-19C; and/or
(claim 4) wherein the oolitic aragonite consists of particles with a threshold sphericity; and further
(claim 5) wherein the threshold sphericity is 0.8 according to Krumbein Shape Factors as tested per API STD-19C, 
in order to provide “locally available natural sand” such as oolitic aragonite sand as Nguyen’s proppant/micro-proppant that are “substantially spherical.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 6, Nguyen discloses “the material selected for forming the proppant particulates can be made more or less porous to achieve the desired crush resistance, without departing from the scope of the present disclosure” ([0050]).  
Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include “wherein the oolitic aragonite consists of particles with a threshold porosity,” in order to “achieve the desired crush resistance” with the “locally available natural sand” such as oolitic aragonite sand as Nguyen’s proppant/micro-proppant.
Regarding claims 7-9, Nguyen discloses “the individual proppant particulates have a unit mesh size of less than about 3000 μm, or a unit mesh size distribution in the range of about 1 μm to about 3000 μm, encompassing any value and subset therebetween. For example, the proppant particulates may have a unit mesh particle size of about 1 μm to about 50 μm, or about 50 μm to about 100 μm, or about 100 μm to about 200 μm, or about 200 μm to about 760 μm, or about 760 μm to about 1320 μm, or about 1320 μm to about 1880 μm, or about 1880 μm to about 2440 μm, or about 2440 μm to about 3000 μm, or about 600 μm to about 2500 μm, or about 1100 μm to about 2000 μm, encompassing any value and subset therebetween. In some instances, the proppant particulates have a unit mesh size distribution of about 400 μm to about 840 μm, or about 600 μm to about 1200 μm, or about 840 μm to about 1700 μm, or about 1700 μm to about 2400 μm” ([0048]) and “The micro-proppants of the present disclosure have a unit mesh particle size distribution in the range of about 0.1 micrometers (μm) to about 100 μm” ([0046]).  
400 μm to 840 μm is about 40 mesh to 20 mesh, and 100 μm is ~140 mesh.  Accordingly, depending on whether the sand is used as the proppant or the micro-proppant, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include:
(claim 7) wherein the oolitic aragonite consists of particles with a particle size of 30 mesh to 50 mesh; and/or
(claim 8) wherein the oolitic aragonite consists of particles with a particle size of 40 mesh to 70 mesh; and/or
(claim 9) wherein the oolitic aragonite consists of particles with a particle size of 100 mesh or smaller, 
in order to provide “locally available natural sand” such as oolitic aragonite sand within the general conditions for size for use as Nguyen’s proppant/micro-proppant.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding independent claim 10, Nguyen discloses A method for utilizing “locally available natural sand” ([0050]) such as “beach sand” ([0044]) as a proppant in hydraulic fracking (abstract “placing at least a portion of the micro-proppant into the at least one first microfracture … placing at least a portion of the proppant aggregates into the dominate fracture”), comprising: 
within an underground horizontal shaft of an underground mining operation ([0009] “the wellbore may be … horizontal”): 
providing a flow of [high-pressure] water configured to create fractures in walls of the underground horizontal shaft (e.g., [0030] “a low-viscosity pad fluid (LVPadF) is introduced above the fracture gradient into the subterranean formation at the first treatment interval through the one or more perforations to create or enhance at least one first microfracture extending from the at least one dominate fracture. The LVPadF comprises a base fluid and micro-proppant”; alternatively, [0031] “introduction of the two fluids into a treatment interval through the one or more perforations, the two fluids being a low-viscosity proppant fluid (LVPropF) and a high-viscosity crosslinked spacer fluid (HVCSF). The LVPropF comprises a base fluid and proppant aggregates”); and 
providing with the flow of the [high-pressure] water the proppant including the “locally available natural sand” such as “beach sand”, wherein the proppant is provided into the fractures (e.g., [0030] “The micro-proppant in the LVPadF is carried by the base fluid into the created or enhanced microfractures”; alternatively, [0032] “placement of the proppant aggregates into the dominate fracture”).
Regarding “oolitic aragonite,” as above, Nguyen discloses it may be desirable “to make use of locally available natural sand” ([0050]) as “suitable materials for forming the micro-proppant and/or proppant particulates,” such as by using “naturally occurring granular material composed of rock and mineral particulates (e.g., desert sand, beach sand)” ([0044]).
However, Nguyen fails to specify if this “locally available natural sand” such as “beach sand” may include oolitic aragonite sand.
Calcean NPL teaches “Oolitic Aragonite: Nature’s Renewable Sand from the Ocean” which is “environmentally responsible” and “naturally pulls carbon dioxide from the atmosphere during its formation and is a renewable resource” which has an “estimated annual renewal rate” of “14 to 120 million metric tons per year.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include “locally available natural sand” such as oolitic aragonite sand as Nguyen’s proppant/micro-proppant, in order to be “environmentally responsible” by using a “renewable resource” which has an “estimated annual renewal rate” of “14 to 120 million metric tons per year” i.e. allowing 14-120 MMT/year of sand excavation without diminishing the feedstock (thereby including: “A method for utilizing oolitic aragonite as a proppant in hydraulic fracking, comprising: 
within an underground horizontal shaft of an underground mining operation: 
providing a flow of [high-pressure] water configured to create fractures in walls of the underground horizontal shaft; and 
providing with the flow of the [high-pressure] water the proppant including the oolitic aragonite, wherein the proppant is provided into the fractures”). 
Regarding claim 11, Nguyen discloses:
ceasing the flow of the [high-pressure] water (e.g., [0033] “After placing the clusters of proppant aggregates in the dominate fracture, the clusters being surrounded by the HVCSF, the hydraulic pressure is removed from the subterranean formation”); and 
harvesting petroleum products from the underground horizontal shaft (e.g., [0033] “In removing the hydraulic pressure, the fractures (e.g., one or more dominate fracture(s) and one or more microfracture(s)) close and the placed micro-proppant and proppant aggregates maintain the fractures in an open position to allow fluid flow during the later production phase of the formation”).
Regarding independent claim 12, Nguyen discloses A method for utilizing “locally available natural sand” ([0050]) such as “beach sand” ([0044]) as a proppant in hydraulic fracking (abstract “placing at least a portion of the micro-proppant into the at least one first microfracture … placing at least a portion of the proppant aggregates into the dominate fracture”), comprising: 
identifying, within an underground mining operation, a fracture attaching a first underground chamber and a second underground chamber ([0010] “The present disclosure enhances production of subterranean formation wellbores by keeping one or more induced or natural microfractures open and connected with one or more dominate fractures (or secondary branch fractures) to allow produced fluids to flow”; also note [0004] “As used herein, the term “fracture network” refers to the access conduits, either natural or man-made or otherwise, within a subterranean formation that are in fluid communication with a wellbore” = knowing there are pre-existing microfracture or fractures); 
maneuvering a nozzle operable to deposit the “locally available natural sand” such as “beach sand” within or proximate to the fracture ([0076] “the systems can comprise a pump fluidly coupled to a tubular” and [0077] “A high pressure pump may be used when it is desired to introduce the treatment fluids to a subterranean formation at or above a fracture gradient of the subterranean formation … the high pressure pump may be capable of fluidly conveying particulate matter, such as the particulates described in some embodiments herein, into the subterranean formation”; the tubular must have an outlet operable to deposit the proppant in the fractures); and 
pumping a proppant deposit including the “locally available natural sand” such as “beach sand” within the fracture (e.g., [0030] “a low-viscosity pad fluid (LVPadF) is introduced above the fracture gradient into the subterranean formation at the first treatment interval through the one or more perforations to create or enhance at least one first microfracture extending from the at least one dominate fracture. The LVPadF comprises a base fluid and micro-proppant”; alternatively, [0031] “introduction of the two fluids into a treatment interval through the one or more perforations, the two fluids being a low-viscosity proppant fluid (LVPropF) and a high-viscosity crosslinked spacer fluid (HVCSF). The LVPropF comprises a base fluid and proppant aggregates”).
Regarding “oolitic aragonite,” as above, Nguyen discloses it may be desirable “to make use of locally available natural sand” ([0050]) as “suitable materials for forming the micro-proppant and/or proppant particulates,” such as by using “naturally occurring granular material composed of rock and mineral particulates (e.g., desert sand, beach sand)” ([0044]).
However, Nguyen fails to specify if this “locally available natural sand” such as “beach sand” may include oolitic aragonite sand.
Calcean NPL teaches “Oolitic Aragonite: Nature’s Renewable Sand from the Ocean” which is “environmentally responsible” and “naturally pulls carbon dioxide from the atmosphere during its formation and is a renewable resource” which has an “estimated annual renewal rate” of “14 to 120 million metric tons per year.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include “locally available natural sand” such as oolitic aragonite sand as Nguyen’s proppant/micro-proppant, in order to be “environmentally responsible” by using a “renewable resource” which has an “estimated annual renewal rate” of “14 to 120 million metric tons per year” i.e. allowing 14-120 MMT/year of sand excavation without diminishing the feedstock (thereby including: “A method for utilizing oolitic aragonite as a proppant in hydraulic fracking, comprising: 
identifying, within an underground mining operation, a fracture attaching a first underground chamber and a second underground chamber; 
maneuvering a nozzle operable to deposit the oolitic aragonite within or proximate to the fracture; and 
pumping a proppant deposit including the oolitic aragonite within the fracture”).
Applicant may note that, regarding “maneuvering a nozzle,” even if it is somehow found that Nguyen fails to disclose this per se by virtue of pumping the proppants through a tubular to place the proppants in the fracture, it of course would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include maneuvering such a nozzle to do so, in order to place the proppants in the fracture as desired.
Regarding claims 13 and 14, Nguyen discloses “The shape of the micro-proppant and/or proppant particulates may be of any shape capable of meeting the desired unit mesh size or unit mesh size range, as described below. For example, the micro-proppant and/or proppant particulates may be substantially spherical” ([0045]).  
Although Nguyen does not specify the degree of roundness/sphericity, “substantially spherical” clearly suggests relatively round/spherical particles.  Accordingly, although silent to the specific roundness/sphericity as instantly claimed, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include:
(claim 2) wherein the oolitic aragonite consists of particles with a threshold roundness; and/or
(claim 4) wherein the oolitic aragonite consists of particles with a threshold sphericity, 
in order to provide “locally available natural sand” such as oolitic aragonite sand as Nguyen’s proppant/micro-proppant that are “substantially spherical.”  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 15, Nguyen discloses “the material selected for forming the proppant particulates can be made more or less porous to achieve the desired crush resistance, without departing from the scope of the present disclosure” ([0050]).  
Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include “wherein the oolitic aragonite consists of particles with a threshold porosity,” in order to “achieve the desired crush resistance” with the “locally available natural sand” such as oolitic aragonite sand as Nguyen’s proppant/micro-proppant.
Regarding claims 16-18, Nguyen discloses “the individual proppant particulates have a unit mesh size of less than about 3000 μm, or a unit mesh size distribution in the range of about 1 μm to about 3000 μm, encompassing any value and subset therebetween. For example, the proppant particulates may have a unit mesh particle size of about 1 μm to about 50 μm, or about 50 μm to about 100 μm, or about 100 μm to about 200 μm, or about 200 μm to about 760 μm, or about 760 μm to about 1320 μm, or about 1320 μm to about 1880 μm, or about 1880 μm to about 2440 μm, or about 2440 μm to about 3000 μm, or about 600 μm to about 2500 μm, or about 1100 μm to about 2000 μm, encompassing any value and subset therebetween. In some instances, the proppant particulates have a unit mesh size distribution of about 400 μm to about 840 μm, or about 600 μm to about 1200 μm, or about 840 μm to about 1700 μm, or about 1700 μm to about 2400 μm” ([0048]) and “The micro-proppants of the present disclosure have a unit mesh particle size distribution in the range of about 0.1 micrometers (μm) to about 100 μm” ([0046]).  
400 μm to 840 μm is about 40 mesh to 20 mesh, and 100 μm is ~140 mesh.  Accordingly, depending on whether the sand is used as the proppant or the micro-proppant, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to include:
(claim 16) wherein the oolitic aragonite consists of particles with a particle size of 30 mesh to 50 mesh; and/or
(claim 17) wherein the oolitic aragonite consists of particles with a particle size of 40 mesh to 70 mesh; and/or
(claim 18) wherein the oolitic aragonite consists of particles with a particle size of 100 mesh or smaller, 
in order to provide “locally available natural sand” such as oolitic aragonite sand within the general conditions for size for use as Nguyen’s proppant/micro-proppant.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Chang (2014/0054039) distinguishes between “particulate weighting agents suitable for use in the present disclosure include graphite, celluloses, micas, proppant materials such as sands or ceramic particles” and those that “may be one or more selected from materials that dissolve in response to pH such as magnesium oxide, calcium carbonate (e.g., calcite, marble, aragonite)” ([0035]).  It is not desirable in the art to use proppants which dissolve.
The reference to Soane (2015/0101815) discloses using aragonite sand from “CaribSea” as a model for formation sand i.e. in an oilfield model ([0060]).  However, it appears that this reference fails to contemplate using the Caribbean aragonite sand, which is presumably oolitic, as a proppant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674